  4:18-cv-03142-RGK-SMB Doc # 39 Filed: 12/18/19 Page 1 of 2 - Page ID # 265



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                )
                                                )   CASE NO. 4:18cv3142
JOHN DOE,
                                                )
                                                )
                                                )
                      Plaintiff,
                                                )
                                                )               DEFENDANTS’
                                                )            MOTION FOR PARTIAL
       v.
                                                )            SUMMARY JUDGMENT
                                                )
UNIVERSITY OF NEBRASKA, UNIVERSITY              )
OF NEBRASKA BOARD OF REGENTS,                   )
JAKE JOHNSON, LAURIE BELLOWS,                   )
MEAGAN COUNLEY, TONI ANAYA                      )
                                                )
                                                )
                      Defendants.               )
                                                )

       COME NOW Defendants, pursuant to Fed. R. Civ. P. 56 and Local Rules NECivR

7.1 and 56.1, and respectfully move the Court for partial summary judgment in their favor

and against Plaintiff, John Doe (“Plaintiff”), seeking dismissal of the Sixth Cause of Action

on the basis it is barred by qualified, absolute, quasi-judicial and sovereign immunity, and

on the merits for lack of a genuine issue of material fact. In support of their motion,

Defendants rely on their brief and evidence submitted contemporaneously herewith, as

well as other materials in the record, as cited in their brief.

       WHEREFORE, Defendants respectfully request the Court grant their Motion for

Partial Summary Judgment and dismiss the Sixth Cause of Action of Plaintiff’s Amended

Complaint against these Defendants.

       Dated this 18th day of December, 2019.
   4:18-cv-03142-RGK-SMB Doc # 39 Filed: 12/18/19 Page 2 of 2 - Page ID # 266



                                                  UNIVERSITY OF NEBRASKA;
                                                  UNIVERSITY OF NEBRASKA BOARD OF
                                                  REGENTS; JAKE JOHNSON; LAURIE
                                                  BELLOWS; MEAGAN COUNLEY; TONI
                                                  ANAYA, Defendants

                                          By:     /s/ Susan K. Sapp
                                                  Susan K. Sapp #19121
                                                  Lily Amare #25735
                                                  Cline Williams Wright
                                                    Johnson & Oldfather, L.L.P.
                                                  1900 U.S. Bank Building
                                                  233 South13th Street
                                                  Lincoln, NE 68508
                                                  (402) 474-6900
                                                  ssapp@clinewilliams.com
                                                  lamare@clinewilliams.com

                                                  AND

                                                  Bren H. Chambers, #23150
                                                  Associate General Counsel
                                                  University of Nebraska
                                                  3835 Holdrege Street
                                                  Lincoln, NE 68583-0745
                                                  402-472-1201
                                                  bchambers@nebraska.edu

                               CERTIFICATE OF SERVICE
        I hereby certify that on December 18, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all parties who have entered an appearance in this case. I further certify that the
foregoing was served upon the attorneys for the plaintiff by U.S. mail, first class postage
prepaid as follows:


Roger D. Moore                                       Matthew Donnelly
REHM, BENNETT, MOORE                                 Petefish, Immel, Hird, Johnson,
 REHM & OCKANDER, P.C., L.L.O.                        Leibold & Sloan, LLP
3701 Union Drive, #200                               842 Louisiana Street
Lincoln, NE 68516                                    Lawrence, KS 66044
rmoore@rehmlaw.com                                   mdonnelly@petefishlaw.com


                                                  /s/ Susan K. Sapp
                                                  Susan K. Sapp



4828-2621-9439, v. 1




                                             2
